--------------------------------------------------------------------------------

Exhibit 10.17


SN-<Number>
CICERO, INC.
SECURED PROMISSORY NOTE


Cary, North Carolina
March 31, 2009


<$Amount>


Cicero, Inc., a Delaware corporation (the “Company”), for value received,
promises to pay to <Payee>, or order, the principal sum of <$Amount> on January
31, 2012 and to pay interest (computed on the basis of a 360-day year of 30-day
months) on the unpaid balance of such principal amount from the date hereof
until paid at the rate of fifteen percent (15%) per annum.  Such interest shall
be payable each March 31, June 30, September 30 and December 31, commencing June
30, 2009.
 
This Note is one of a series of Secured Promissory Notes of the Company
(collectively, the “Notes”), all of which are secured by a certain account
payable to the Company in February 2010 (the “Collateral”) pursuant to that
certain contract between Merrill Lynch, Pierce Fenner and Smith and the Company
dated December 21, 2007 (the “Merrill Lynch Contract”).  These Notes are issued
in the aggregate principal amount of $________ on or about March 31, 2009, all
of which are identical in all respects except for the principal amount, payee
and the date of issue thereof, and all of which are also secured by the
Collateral.  In connection with the issuance of the Notes, the holder of each
Note shall also be issued a Warrant to purchase shares of Common Stock of the
Company at the rate of one share per $1.00 of principal amount thereof at the
purchase price of $0.20 per share. The Notes shall rank pari passu with each
other in all respects and shall be considered a single series for all purposes,
including, but not limited to, making a demand for payment, electing to
accelerate payment, amending the Notes, and foreclosing or otherwise pursuing
remedies against Collateral securing the Notes, except that each Note shall be
considered separate with respect to the date from which interest shall accrue.
 
The following is a statement of the rights of the holder of this Note and the
conditions to which this Note is subject, to which the holder hereof, by the
acceptance of this Note, agrees:


1.             Prepayment.  The Company may prepay this Note in whole or in part
at any time or from time to time without premium or penalty; provided that all
Notes shall then be prepaid pro rata among all the outstanding Notes on the
basis of the then outstanding principal.  Each prepayment shall be accompanied
by accrued interest on the amount to be prepaid.
 
*[The Company shall, the extent it earns and is paid the February 2010
installment of $1,250,000 under the Merrill Lynch Contract, utilize those
proceeds to discharge first any interest due and owing on the Notes through the
date of payment and second a portion of the principal amount of the Notes, pro
rata among all the outstanding Notes on the basis of the then outstanding
principal.]*

 
1

--------------------------------------------------------------------------------

 

Exhibit 10.17
 
2.             Use of Proceeds.  The proceeds of the Notes will be used by the
Company for working capital purposes.
 
3.             Security Interest.
 
3.1           Grant of Security Interest
 
.  The Company hereby unconditionally grants to the holders of the Notes a
continuing security interest (hereinafter the “Security Interest”) in and to the
Collateral.  This Note and the Security Interest created hereby secure the
payment and performance of all the Notes pari passu.
 
3.2           Holders’ Duties.  The powers conferred on holders of the Notes
hereunder are solely to protect their interest in the Collateral, and shall not
impose any duty upon them to exercise any such powers.  Except for the
accounting for moneys actually received by it hereunder, the holder of this Note
shall have no duty as to the Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
the Collateral.  The holder of this Note shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its actual
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.
 
4.             Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
4.1           if the Company shall default in the payment of any part of the
principal of or interest on any Note for more than 10 days after the same shall
have become due and payable, whether at maturity or at a date fixed for
prepayment or by declaration or otherwise; or
 
4.2           if the Company shall default in the performance of or compliance
with any term contained herein or in any agreement or instrument securing this
Note and such default shall not have been remedied within 20 days after written
notice thereof shall have been given to the Company by the holders, in the
aggregate, of a majority of the outstanding principal amount of the Notes; or
 
4.3           if the Company shall default (as principal or guarantor or other
surety) in the payment of any principal of or premium, if any, or interest on
any indebtedness for borrowed money (other than the Notes) or with respect to
any of the terms of any evidence of such indebtedness or of any mortgage,
indenture or other agreement relating thereto which default accelerates the
maturity of such indebtedness, and such default shall continue for more than the
period of grace, if any, provided therein without being consented to or waived
by such lender; or
 
4.4           if the Company shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts as they
become due, or shall file a voluntary petition in bankruptcy, or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, or shall file any answer admitting or not contesting the
material allegations of a petition filed against the Company in any such
proceeding, or shall seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator of the Company or of all or any substantial part
of the properties of the Company, or the Company shall take any corporate action
looking to the dissolution or liquidation of the Company; or
 
 
2

--------------------------------------------------------------------------------

 

Exhibit 10.17
 
4.5           if, within 30 days after the commencement of an action against the
Company seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such action shall not have been dismissed or all orders or
proceedings thereunder affecting the operations or the business of the Company
stayed, or if the stay of any such order or proceeding shall thereafter be set
aside, or if, within 30 days after the appointment without the consent or
acquiescence of the Company or any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated;
 
4.6           if any material portion of the Company’s or any subsidiary of the
Company’s assets is attached, seized, subjected to a writ or distress warrant,
levied upon, or comes into the possession of any third person;
 
4.7           if the Company or any subsidiary is enjoined, restrained, or in
any way prevented by court or regulatory agency order from continuing to conduct
all or any material part of its business affairs;
 
4.8           if one or more final judgments in excess of the amount covered by
insurance, becomes a lien or encumbrance upon any of the Company’s or any
subsidiary’s assets;
 
4.9           if any document or instrument that purports to create a lien on or
with respect to the Collateral shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority lien on and security interest in the Collateral covered
thereby; or
 
4.10         any provision of a Note or any document or instrument securing a
Note shall at any time for any reason be declared to be null and void, or the
validity or enforceability thereof shall be contested by the Company or any
subsidiary of the Company, or a proceeding shall be commenced by the Company or
any subsidiary of the Company, or by any governmental authority having
jurisdiction over the Company or any subsidiary, seeking to establish the
invalidity or unenforceability thereof, or the Company or any subsidiary of the
Company shall deny that it has nay liability or obligation purported to be
created thereunder;
 
then and in any such event any holder or holders of a majority in principal
amount of the Notes at any time outstanding, voting or consenting together as a
single series for purposes of such determination, may at any time (unless all
defaults shall have theretofore been remedied) at its or their option, (i) by
written notice or notices to the Company, declare all the Notes to be due and
payable, whereupon the same shall forthwith mature and become due and payable
together with interest accrued thereon, without presentment, demand, protest or
notice, all of which are hereby waived; and (ii) exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein, or
otherwise available to it or them, all the rights and remedies of a secured
party on default under the Uniform Commercial Code or any other applicable law.
Without limiting the generality of the foregoing, the Company expressly agrees
that, in any such event, the holders of the Notes may notify Merrill Lynch,
Pierce Fenner and Smith that the Collateral has been assigned to the holders of
the Notes and that they have a security interest therein.

 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
In case any one or more Events of Default shall occur and be continuing, the
holders of the Notes may proceed to protect and enforce the rights of such
holders by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, or for
an injunction against a violation of any of the terms hereof, or in aid of the
exercise of any power granted hereby or by law.  In case of a default in the
payment of any principal of or interest on any Note, the Company will pay to the
holder thereof such further amount as shall be sufficient to cover the cost and
expenses of collection, including (without limitation) reasonable attorneys'
fees, expenses and disbursements.  No course of dealing and no delay on the part
of the holder of this Note in exercising any right, power or remedy shall
operate as a waiver thereof or otherwise prejudice such holder's rights, powers
and remedies.  No right, power or remedy conferred hereby upon any holder hereof
shall be exclusive of any other right, power or remedy referred to herein or now
or hereafter available at law, in equity, by statute or otherwise.


5.             Representations of the Holder.
 
5.1           Access
 
.  The holder of this Note has conducted its own independent review and analysis
of the business, operations, technology, assets, liabilities, results of
operations, financial condition and prospects of the Company and its
subsidiaries, and acknowledges that the Company has provided the holder of this
Note access to the personnel, properties, premises and books and records of the
Company and its subsidiaries for this purpose, and the holder of this Note has
had an opportunity to ask questions of and receive responses from management of
the Company.
 
5.2           Investment Intent.  The holder of this Note is making the loan
evidenced by this Note and acquiring the Warrant solely for the purpose of
investment and not with a view to, or for resale in connection with, any
distribution thereof in violation of the Securities Act of 1933, as amended.
 
5.3           Accredited Investor.  The holder of this Note has the financial
ability to bear the economic risk of such holder’s investment, has adequate
means for providing for such holder’s current needs and personal contingencies
and has no need for liquidity with respect to such holder’s investment in the
Company.  The holder of this Note has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of the
prospective investment.  If other than an individual, the holder of this Note
also represents (A) it has not been organized for the purpose of acquiring the
Note or (B) it is an entity in which each of the equity owners is an accredited
investor as defined in Rule 501(a) promulgated under the Securities Act of 1933,
as amended.  If the holder of this Note is an individual, such holder represents
he or she is an accredited investor as defined in such Rule 501(a).
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
6.             Covenants.
 
6.1           Reports.  (a)  So long as this Note remains outstanding, the
Company shall have its annual consolidated financial statements audited by a
nationally recognized firm of independent registered accountants and its interim
consolidated financial statements reviewed by a nationally recognized firm of
independent registered accountants in accordance with Statement on Auditing
Standards 101 issued by the American Institute of Certified Public Accountants
(or any similar replacement standard).  In addition, so long as this Note is
outstanding, the Company shall furnish to the holder of this Note all annual and
quarterly reports on Forms 10-K and 10-Q, respectively, and all current reports
on Form 8-K, in each case filed by it with the Securities and Exchange
Commission (“SEC”).  If the Company shall not be subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), it shall nevertheless furnish the holder of this
Note with (a) the financial information that would be required to be contained
in a filing on such annual or quarterly report, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and
(b) all information that would be required to be contained in filings with the
SEC on Form 8-K.  All such annual reports shall be furnished within 120 days
after the end of the fiscal year to which they relate, and all such quarterly
reports shall be furnished within 45 days after the end of the fiscal quarter to
which they relate.  All such current reports shall be furnished within the time
periods specified in the SEC’s rules and regulations for reporting companies
under the Exchange Act.
 
(b)    At the Company’s option, the Company shall either (i) distribute such
information and such reports (as well as the details regarding the conference
call described below) electronically to the holder of this Note, and/or (ii)
make available such information to such holder by posting such information on
the Internet (which may be its own site, IntraLinks or any comparable password
protected online data system which will require a confidentiality
acknowledgement or otherwise, and the Company shall provide such password
thereto to the holder of this Note and make such information readily available
to such holder, who agrees to treat such information as confidential).


6.2           Taxes.  The Company shall, and shall cause each of its
subsidiaries to, pay prior to delinquency all material taxes, assessments, and
governmental levies except as contested in good faith and by appropriate
proceedings.
 
6.3           Limitations on Liens.  The Company shall not create, incur, assume
or permit or suffer to exist any lien, claim or encumbrance of any nature
whatsoever against any of the Collateral, unless contemporaneously therewith,
such lien is subordinated in right of payment to the Notes to the extent
reasonably acceptable to holders of a majority in principal amount of the Notes.
 
6.4           Conduct of Business.  The Company shall not, and shall not permit
any subsidiary to, engage in any business other than the business of providing
business integration software and related services.  The Company will not change
its name, FEIN, state of organization or organizational identity; provided that
the Company may change its name upon at least thirty (30) days prior written
notice to the holder of this Note and so long as, at the time of such written
notification, the Company provides any financing statements necessary to perfect
and continue perfected the Security Interest in the Collateral.
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
6.5           Maintenance of Properties; Insurance; Compliance with Law.
 
(a)           The Company shall, and shall cause each of its subsidiaries to, at
all times cause all properties used or useful in the conduct of their business
to be maintained and kept in good condition, repair and working order
(reasonable wear and tear excepted) and supplied with all necessary equipment,
and shall cause to be made all necessary repairs, renewals, replacements,
necessary betterments and necessary improvements thereto.


(b)           The Company shall maintain, and shall cause to be maintained for
each of its subsidiaries, insurance covering such risks as are usually and
customarily insured against by corporations similarly situated in the markets
where the Company and its subsidiaries conduct homebuilding operations, in such
amounts as shall be customary for corporations similarly situated and with such
deductibles and by such methods as shall be customary and reasonably consistent
with past practice.


(c)           The Company shall, and shall cause each of its subsidiaries to,
comply with all statutes, laws, ordinances or government rules and regulations
to which they are subject, non compliance with which would materially adversely
affect the business, earnings, properties, assets or financial condition of the
Company and its subsidiaries taken as a whole.


6.6           Legal Existence.  Subject to Section 6.7, the Company shall do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, in accordance with its organizational documents (as
the same may be amended from time to time).  The Company shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of its subsidiaries if the Board of Directors of the
Company shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Company and its subsidiaries, taken as a
whole, and that the loss thereof is not adverse in any material respect to the
holders of the Notes.
 
6.7           Limitations on Mergers, Consolidations, etc.  (a) The Company
shall not, directly or indirectly, in a single transaction or a series of
related transactions, (i) consolidate or merge with or into another person, or
sell, lease, transfer, convey or otherwise dispose of or assign all or
substantially all of the assets of the Company and its subsidiaries (taken as a
whole) or (ii) adopt a plan of liquidation unless, in either case:
 
(A)           the Company will be the surviving or continuing person; or


(B)           the person formed by or surviving such consolidation or merger or
to which such sale, lease, conveyance or other disposition shall be made (or, in
the case of a plan of liquidation, any person to which assets are transferred)
(collectively, the “Successor”) is a corporation, limited liability company or
limited partnership organized and existing under the laws of any State of the
United States of America or the District of Columbia, and the Successor
expressly assumes, by agreements in form and substance reasonably satisfactory
to the holders of a majority in principal amount of the Notes, all of the
obligations of the Company under this Note and the other Notes.

 
6

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
(b)           Upon any consolidation, combination or merger of the Company or
any transfer of all or substantially all of the assets of the Company in
accordance with the foregoing, in which the Company is not the continuing
obligor under the Notes, the surviving entity formed by such consolidation or
into which the Company is merged or the person to which the conveyance, lease or
transfer is made will succeed to, and be substituted for, and may exercise every
right and power of, the Company under the Notes, with the same effect as if such
surviving entity had been named therein as the Company and, except in the case
of a lease, the Company will be released from the obligation to pay the
principal of and interest on the Notes and all of the Company’s other
obligations and covenants under the Notes.


(c)           Notwithstanding the foregoing, any subsidiary may consolidate
with, merge with or into or convey, transfer or lease, in one transaction or a
series of transactions, all or substantially all of its assets to the Company or
another subsidiary.


7.           Miscellaneous.
 
7.1           Savings Clause.  In no event shall the interest rate or rates
payable under this Note, plus any other amounts paid in connection herewith,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable.  The Company, in
executing and delivering this Note, and the holder of this Note in accepting it,
intend legally to agree upon the rate or rates of interest and manner of payment
stated herein; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Note, the Company is and shall be liable only for the payment of
such maximum as allowed by law, and payment received from the Company in excess
of such legal maximum, whenever received, shall be applied to reduce the
principal balance of this Note to the extent of such excess.
 
7.2           Governing Law; Venue.  This Note shall be governed by and
construed in accordance with the laws of the State of North Carolina.
 
ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE TRIED
AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN WAKE COUNTY, STATE
OF NORTH CAROLINA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY PROPERTY MAY BE BROUGHT, AT THE HOLDER OF THIS NOTE’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH PROPERTY MAY BE FOUND.  THE COMPANY AND HOLDERS
OF THIS NOTE WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 7.2.
 
7.3           Financing Statements. The Company authorizes the filing by the
holders of the Notes of financing or continuation statements. or amendments
thereto, and the Company will execute and deliver to holders of the Notes such
other instruments or notices, as may be necessary or as the holders of the Notes
may reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.  The Company acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Note without the prior written consent of holders of the Notes, subject to the
Company’s rights under Section 9-509(d)(2) of the Uniform Commercial Code.
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
7.4           Attorney-in-Fact.  The Company hereby irrevocably appoints the
holders of the Notes its attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, at such time
as an Event of Default has occurred and is continuing under this Note to take
any action and to execute any instrument which the holders of the Notes may
reasonably deem necessary or advisable to accomplish the purposes of this Note
and the other Notes including:
 
(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Collateral;


(b)           to file any claims or take any action or institute any proceedings
which the holders of the Notes may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of
holders of the Notes with respect to any of the Collateral; and


(c)           to bring suit in its own name to enforce the Collateral and, if
the holders of the Notes shall commence any such suit, the Company shall, at the
request of the holders of the Notes, do any and all lawful acts and execute any
and all proper documents reasonably required by the holders of the Notes in aid
of such enforcement.


To the extent permitted by law, the Company hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Note paid in full.
 
7.5           Remedies Cumulative.  The rights and remedies of holders of the
Notes under the Notes, shall be cumulative.  The holders of the Notes shall have
all other rights and remedies not inconsistent herewith as provided under the
Uniform Commercial Code, by law, or in equity.  No exercise by the holders of
the Notes of one right or remedy shall be deemed an election, and no waiver by
the holders of the Notes of any Event of Default shall be deemed a continuing
waiver.  No delay by the holders of the Notes shall constitute a waiver,
election, or acquiescence by it.
 
7.6           Amendment.  This Note and its terms may be changed, waived or
amended only by the written consent of the Company and the holders of a majority
in principal amount of the Notes outstanding, voting or consenting together for
purposes of such determination.
 
7.7           Severability.   In case any provision contained herein (or part
thereof) shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or other unenforceability shall not
affect any other provision (or the remaining part of the affected provision)
hereof, but this Note shall be construed as if such invalid, illegal, or
unenforceable provision (or part thereof) had never been contained herein, but
only to the extent that such provision is invalid, illegal, or unenforceable.
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
7.8           Assignment.  This Note and Warrant will be made and issued as a
unit, and neither may be detached or ownership separated from the other, except
to the extent this Note shall be in excess of $_________.  The holders of the
this Note may assign to one or more assignees (each an “Assignee”) all, or any
ratable part of all, of this Note and the other rights and obligations of such
holder hereunder; provided, however, that simultaneously with and as part of any
such assignment it assigns a pro rata amount of the Warrant based on the
aggregate number of shares issuable upon the exercise thereof; except that the
holder of a Note may assign the Note and Warrant separately to the extent that
the principal amount of the Note exceeds $_______and, provided, further, that
the Company may continue to deal solely and directly with the holder of this
Note in connection with the interest so assigned to an Assignee until (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to the Company by the holders and the Assignee, and (ii) the holder and its
Assignee have delivered to the Company a document reflecting such assignment and
acceptance reasonably acceptable to the Company.
 
7.9           Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Note.
 


[signature on next page]

 
9

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the date above written.



 
CICERO, I NC.
             
By:
 
 
Name: John Broderick
 
Title: Chief Executive Officer

 
 
 9

--------------------------------------------------------------------------------